Exhibit 23.1 CONSENT The Board of Directors Circle Star Energy Corp.; We hereby consent to the incorporation by reference in this Registration Statement on Form S-1 of Circle Star Energy Corp (the Company”) of the information contained in our reserve reports dated June 8, 2012 and June 29, 2012 relating to the oil and gas reserves and revenue, as of April 30, 2012, of the Company. We hereby consent to all references to such report information and letter in the Registration Statement and each Prospectus to which the Registration Statement relates.We further consent to our being named as a expert in the Registration Statement and each Prospectus to which the Registration Statement relates. LaRoche Petroleum Consultants, Ltd. TBPE Firm Registration No. F-1360 /s/ William M. Kazmann By: William M. Kazmann Title: Partner Dated: January 15, 2013
